As filed with the Securities and Exchange Commission on January 13, 2017 Registration No. 2-60492 811-02796 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 51 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 52 / X / (Check appropriate box or boxes) PUTNAM HIGH YIELD TRUST (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on December 30, 2016 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. ROBERT T. BURNS, Vice President PUTNAM HIGH YIELD TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: BRYAN CHEGWIDDEN, Esquire ROPES & GRAY LLP 1211 Avenue of the Americas New York, New York 10036 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933, as amended, and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston, and The Commonwealth of Massachusetts, on the 13th day of January, 2017. Putnam High Yield Trust By /s/ Jonathan S. Horwitz, Executive Vice President, Principal Executive Officer and Compliance Liaison Pursuant to the requirements of the Securities Act of 1933, as amended, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Jameson A. Baxter* Chair, Board of Trustees Kenneth R. Leibler* Vice Chair, Board of Trustees Robert L. Reynolds* President and Trustee Jonathan S. Horwitz* Executive Vice President, Principal Executive Officer and Compliance Liaison Janet C. Smith** Vice President, Principal Financial Officer, Principal Accounting Officer and Assistant Treasurer Liaquat Ahamed* Trustee Ravi Akhoury* Trustee Barbara M. Baumann* Trustee Robert J. Darretta* Trustee Katinka Domotorffy* Trustee John A. Hill* Trustee Paul L. Joskow* Trustee Robert E. Patterson* Trustee George Putnam, III* Trustee W. Thomas Stephens* Trustee By: /s/ Jonathan S. Horwitz, as Attorney-in-Fact January 13, 2017 * Signed pursuant to power of attorney filed in Post-Effective Amendment No. 42 to the Registrant’s Registration Statement filed on December 27, 2012. ** Signed pursuant to power of attorney filed herewith.
